REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of an evaporative cooling system for installation to a structure including a first end, a second end opposite the first end, and two sides opposite one another, the two sides extending between the first end and the second end, the structure further including a roof above the ends and sides, the system comprising an evaporation zone including a wall configured to separate in part the evaporation zone from the first end of the structure, the evaporation zone further including an opening adjacent the wall, the opening configured to allow the airflow; an exhaust fan configured to be positioned adjacent the second end of the structure, the exhaust fan further configured to draw the airflow through the structure to the inlet side and out through the exhaust fan 
as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EBONY E EVANS/Primary Examiner, Art Unit 3647